COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Burnell Breaux v. Houston Housing Authority

Appellate case number:    01-16-00665-CV

Trial court case number: 1079935

Trial court:              County Civil Court at Law No. 4 of Harris County

         This court has determined that appellant, Burnell Breaux, filed an affidavit of indigence
in the trial court on July 8, 2016. The court is unable to determine whether a contest was filed or
if the trial court overruled this affidavit of indigence. See TEX. R. APP. P. 20.1(b).
        Accordingly, we order the trial court clerk to file a supplemental clerk’s record
containing appellant’s affidavit of indigence, any contests filed, and any orders granting or
overruling appellant’s request to proceed in the trial court without costs. The supplemental
clerk’s record shall be filed in this court within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: January 19, 2017